                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


 HOLLIS ALLEN THRASHER,                            )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   No. 2:19-cv-00010
                                                   )
 ANDREW M. SAUL,                                   )
 Commissioner of Social Security                   )
                                                   )
        Defendant.                                 )


                                            ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 18) recommending that the Court grant Plaintiff’s Motion for Judgment on the Administrative

Record (Doc. No. 15), reverse the Social Security Administration’s decision denying benefits, and

remand this matter for further administrative proceedings. No timely objections to the R&R have

been filed despite the R&R’s specific warnings regarding waiver. (See Doc. No. 18 at 15-16.)

       The Court has thoroughly reviewed the R&R and agrees with the Magistrate Judge’s

analysis. Specifically, it is necessary to conduct further administrative proceedings in this case

because the “ALJ’s conclusion with respect to Plaintiff’s claim of disabling pain is not supported

by substantial evidence.” (Doc. No. 18 at 7-13.)

       Accordingly, the Court rules as follows:

       1.      The R&R (Doc. No. 18) is APPROVED AND ADOPTED;

       2.      Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 15) is

GRANTED; and
       3.     The Social Security Administration’s final decision is REVERSED and

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative

proceedings consistent with the R&R.

       IT IS SO ORDERED.


                                       ____________________________________
                                       WAVERLY D. CRENSHAW, JR.
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                         2
